Exhibit 10.30

THE CHITTENDEN CORPORATION

SUPPLEMENTAL EXECUTIVE SAVINGS PLAN

Amended and Restated Effective January 1, 2006

November, 2006                                        



--------------------------------------------------------------------------------

PREAMBLE

Chittenden Corporation (the “Employer”) previously established the Supplemental
Executive Savings Plan (the “Plan”), a nonqualified plan the principal objective
of which is to make up contributions for selected executives which would have
been made to the Chittenden Corporation Incentive Savings and Profit Sharing
Plan except for the compensation and contribution limits imposed by Sections
401(a)(17), 401(k), 402(g), and 415 of the Internal Revenue Code of 1986, as
amended. The Plan is designed to provide a benefit which, when added to other
retirement income of the executive, will meet the objective described above.
Eligibility for participation in the Plan shall be limited to certain executives
selected by the Board and as described herein.

This Plan is intended to be an unfunded plan maintained primarily for the
purpose of providing benefits for a select group of management or highly
compensated employees within the meaning of sections 201(2), 301(a)(30), and
401(a)(1) of ERISA, and shall be interpreted and administered to the extent
possible in a manner consistent with that intent. The Plan benefits are paid
from the general assets of Chittenden Corporation. This Plan was originally
effective on January 1, 1997, and becomes effective as to each Participant on
the date he or she is designated as such hereunder.

The Plan is hereby amended and restated, effective January 1, 2006 to reflect
changes made to the Employer’s broad-based retirement program, including adding
similar contribution enhancements as were added to the qualified Chittenden
Corporation Incentive Savings and Profit Sharing Plan and merging the Chittenden
Corporation Supplemental Executive Cash Balance Restoration Plan (the “Cash
Balance SERP”) into this Plan. The Plan is further amended at this time to
comply with Internal Revenue Code Section 409A, added by the American Jobs
Creation Act of 2004, effective January 1, 2005.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page PREAMBLE    ARTICLE I — DEFINITIONS   

1.1       “Account”

   I-1

1.2       “Affliliated Employer”

   I-1

1.3       “Basic Plan”

   I-1

1.4       “Beneficiary”

   I-1

1.5       “Board”

   I-1

1.6       “Code”

   I-1

1.7       “Committee”

   I-1

1.8       “Disability”

   I-1

1.9       “Earnings”

   I-2

1.10     “Eligible Employee”

   I-2

1.11     “Employer”

   I-2

1.12     “Investment Credits”

   I-2

1.13     “Participant”

   I-2

1.14     “Participating Employer”

   I-2

1.15     “Plan”

   I-2

1.16     “Plan Year”

   I-2

1.17     “Prior Cash Balance SERP Account”

   I-2

1.18     “Salary Reduction Agreement”

   I-2

1.19     “Salary Reduction Credits”

   I-3

1.20     “Severance Date”

   1-3 ARTICLE II — ELIGIBILITY AND PARTICIPATION    II-1

2.1       Eligibility to Participate

   II-1

2.2       Commencement and Termination of Participation

   II-1 ARTICLE III — CREDITS, INVESTMENTS AND VESTING    III-1

3.1       Salary Reduction Agreement and Credits

   III-1

3.2       Matching Credits

   III-2

3.3       Core Credits

   III-3

3.4       Transition Credits

   III-3

3.5       Timing of Employer Credits

   III-3

3.6       Investment Credits

   III-3

3.7       Vesting

   III-5 ARTICLE IV — PAYMENT OF RETIREMENT BENEFITS    IV-1

4.1       Payment of Retirement Benefits

   IV-1

4.2       Change in Election

   IV-2

4.3       Certain other Distributions

   IV-3

4.4       Delay in Distributions

   IV-4

4.5       Compliance with Code Section 409A

   IV-4



--------------------------------------------------------------------------------

ARTICLE V — DEATH OR DISABILITY OF PARTICIPANT    V-1

5.1       Death Before Commencement of Payment

   V-1

5.2       Death After Commencement of Payment

   V-1

5.3       Distribution Upon Disability

   V-2 ARTICLE VI — PLAN ADMINISTRATION AND MISCELLANEOUS    VI-1

6.1       Plan Administration

   VI-1

6.2       Amendment and Termination

   VI-1

6.3       No Contract

   VI-1

6.4       Anti-Assignment

   VI-2

6.5       Change in Control

   VI-2

6.6       Plan Unfunded

   VI-3

6.7       Claims Procedures

   VI-3

6.8       Income Tax Withholding

   VI-4

6.9       Governing Law

   VI-4



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

 

1.1 “Account” means the notional account balance of a Participant under the Plan
represented by his Salary Reduction Deferrals, Matching Credits, Core Credits,
Transition Credits (if any), his Prior Cash Balance SERP Account plus Investment
Credits on such amounts (as described in Article III).

 

1.2 “Affiliated Employer” shall mean any corporation which is included with the
Employer in a controlled group of corporations, as determined in accordance with
Code Section 414(b), any unincorporated trade or business which, as determined
under regulations of the Secretary of the Treasury, is under common control of
the Employer under Code Section 414(c), any organization that includes the
Employer, which is a member of an affiliated service group, as defined in Code
Section 414(m), and any other entity required to be aggregated with the Employer
pursuant to regulations under Code Section 414(o).

 

1.3 “Basic Plan” means the Chittenden Corporation Incentive Savings and Profit
Sharing Plan.

 

1.4. “Beneficiary” means a Participant’s Beneficiary as designated under the
terms of the Basic Plan.

 

1.5 “Board” means the Board of Directors of the Chittenden Corporation.

 

1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to time
and any regulations issued thereunder. Reference to any Code Section shall
include any successor provision thereto.

 

1.7 “Committee” means the individual or individuals appointed by the Board to
administer the Plan in accordance with Section 6.1.

 

1.8 “Disability” means a condition that (a) renders a Participant unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of at least 12 months,
or (b) entitles the Participant, by reason of such medical or physical
impairment, to income replacement benefits for a period of at least 3 months
under the long term disability plan sponsored by the Participating Employer.

 

I–1



--------------------------------------------------------------------------------

1.9 “Earnings” means the earnings of a Participant, as defined under the terms
of the Basic Plan, without regard to the earnings limitation that would
otherwise be imposed by Code Section 401(a)(17).

 

1.10 “Eligible Employee” means employee of the Employer or other Participating
Employer who is eligible for the Senior Incentive Compensation Pool and any
other executive employee of the Employer or other Participating Employer who is
designated as eligible to participate in the Plan by the Board, provided such
individual(s) satisfies the participation eligibility requirements of the Basic
Plan.

 

1.11 “Employer” means the Chittenden Corporation.

 

1.12 “Investment Credits” means the investment earnings credited to a
Participant’s Account, as described in Section 3.6.

 

1.13 “Participant” means an Eligible Employee who is actively participating in
the Plan in accordance with Article II or who has an Account under the Plan.

 

1.14 “Participating Employer” means the Employer and any Affiliated Employer
that is selected by the Committee which participates in the Plan with the
permission of the Employer.

 

1.15 “Plan” means the Chittenden Corporation Supplemental Executive Savings
Plan, as set forth herein and as may be amended from time to time.

 

1.16 “Plan Year” means the 12-month period beginning on January 1 and ending on
the following December 31.

 

1.17 “Prior Cash Balance SERP Account” means the Participant’s account balance,
if any, under the Chittenden Corporation Supplemental Executive Cash Balance
Restoration Plan as of December 31, 2005 for those Participants who were active
participants in such plan as of such date and which is merged into this Plan
effective January 1, 2006.

 

1.18 “Salary Reduction Agreement” means the agreement between the Employer and
the Participant pursuant to Section 3.1 of this Plan.

 

I–2



--------------------------------------------------------------------------------

1.19 “Salary Reduction Credits” means the credits made to a Participant’s
Account attributable to the Participant’s voluntary salary reductions made
pursuant to Section 3.1.

 

1.20 “Severance Date” means the date of termination of a Participant’s
employment with the Participating Employer.

The masculine gender, where appearing in the Plan will be deemed to include the
feminine gender, and the singular may include the plural, unless the context
clearly indicates the contrary.

 

I–3



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY AND PARTICIPATION

 

2.1 Eligibility to Participate. Each Eligible Employee shall be eligible to
participate in the Plan as provided in Section 2.2.

 

2.2 Commencement and Termination of Participation. An Eligible Employee shall
commence participation in the Plan on the first date that a Salary Reduction
Credit or other Employer credit is made is made to the Plan pursuant to Article
III. A Participant’s active participation in this Plan will end upon the
termination of his service as an Eligible Employee because of death or any other
reason, or upon his transfer to or reclassification as an employee who is not
eligible to participate in the Plan. Upon the termination of a Participant’s
active participation in this Plan in accordance with this section, there will be
no additional Salary Reduction Credits or other Employer credits to such
Participant’s Account under Article III. However, the Participant’s Account will
continue to be credited with Investment Credits as described in Section 3.6
until his or her Account is fully distributed, and the Participant will be
entitled to receive distribution of his or her Account as elected by the
Participant in accordance with Article IV.

 

II–1



--------------------------------------------------------------------------------

ARTICLE III

CREDITS, INVESTMENTS AND VESTING

 

3.1 Salary Reduction Agreement and Credits.

 

  (a) Subject to the further provisions of this Section 3.1, if the Committee
determines that any portion or all of the amount that would otherwise be
contributed on behalf of a Participant to the Basic Plan as a pre-tax
contribution will be reduced because of the limitations in Code Sections
401(a)(17), 401(k)(3)(A), 402(g)(1) and/or 415(c)(1), such Participant shall be
eligible to enter into a Salary Reduction Agreement under this Plan. Under the
Salary Reduction Agreement, the Participant agrees to elect a reduction in his
Earnings, and the Employer agrees to credit his Account the same amount of such
reduction as a Salary Reduction Credit, provided that the amount of such credit
shall not exceed 26% of his Earnings less the amount of pre-tax contributions
under the Basic Plan for the Plan Year.

The amounts determined under this subsection (a) shall be credited as of the
date on which contributions to the Basic Plan would have been credited and under
the same terms that would have applied but for the limitations set forth in Code
Sections 401(a)(17), 401(k)(3)(A), 402(g)(1) and/or 415(c)(1).

 

  (b) In order to make Salary Reduction Credits hereunder, each Participant
shall execute a Salary Reduction Agreement prior to January 1 of each Plan Year.
Such Salary Reduction Agreement shall be valid only if such Participant has
elected to make the maximum allowable percentage of pre-tax contributions to the
Basic Plan for the Plan Year and shall only take effect once such Participant’s
pre-tax contributions under the Basic Plan have been limited pursuant to Code
Section 402(g)(1).

 

  (c) A Participant’s Salary Reduction Agreement, exclusive of the
aforementioned limitations of the Plan, will continue in effect until the
earliest of:

 

  (i) the date as of which the Participant is no longer eligible to make pre-tax
contributions to the Basic Plan;

 

III–1



--------------------------------------------------------------------------------

  (ii) the date as of which the Participant is no longer designated as a
Participant hereunder;

 

  (iii) the January 1 as of which the Participant elects no longer to
participate or elects to change his election under the Plan, provided written
notice is given to the Board, or its delegate before such date; and

 

  (iv) the date the Participant is not considered an active employee of the
Participating Employer.

 

3.2 Matching Credits.

 

  (a) The Employer shall credit a Participant’s Account with a Matching Credit
equal to 35% of the first 6% of his Earnings with respect to which such
Participant makes Salary Reduction Credits pursuant to Section 3.1 above and
pre-tax contributions pursuant to Sections 3.1 and 3.2(a) of the Basic Plan;
provided that the amount of such Matching Credit shall be reduced by the amount
of matching contributions made under Section 4.1 (a) of the Basic Plan on behalf
of such Participant for the same Plan Year.

 

  (b) The Employer may make a discretionary Matching Credit to the Plan for a
Plan Year on behalf of each Participant equal to a percentage of his Earnings
with respect to which he makes Salary Reduction Credits pursuant to Section 3.1
and pre-tax contributions pursuant to Section 3.1 and 3.2(a) of the Basic Plan.
The discretionary Matching Credit, if any, shall be determined in the same
manner as the discretionary matching contribution is determined under
Section 4.1 (b) of the Basic Plan but shall be determined with respect to the
Participant’s Earnings hereunder and shall be reduced by the amount of
discretionary matching contributions made under Section 4.1(b) of the Basic Plan
on behalf of such Participant for the same Plan Year.

 

III–2



--------------------------------------------------------------------------------

3.3 Core Credits. The Employer shall credit the Account of each Participant who
is entitled to a core contribution under Section 4.2 of the Basic Plan with a
Core Credit for each Plan Year. The Core Credit shall be determined in the same
manner as the core contribution is determined under Section 4.2 of the Basic
Plan but shall be determined with respect to the Participant’s Earnings
hereunder and shall be reduced by the amount of core contribution made under
Section 4.2 of the Basic Plan on behalf of such Participant for the same Plan
Year.

 

3.4 Transition Credits. The Employer shall credit the Account of each
Participant who is entitled to a transition contribution under Section 4.3 of
the Basic Plan with a Transition Credit for each Plan Year. The Transition
Credit shall be determined in the same manner as the transition contribution is
determined under Section 4.3 of the Basic Plan but shall be determined with
respect to the Participant’s Earnings hereunder and shall be reduced by the
amount of transition contribution made under Section 4.3 of the Basic Plan on
behalf of such Participant for the same Plan Year.

 

3.5 Timing of Employer Credits. Matching Credits determined under Section 3.2,
Core Credits determined under Section 3.3, and Transition Credits determined
under Section 3.4 for a Plan Year shall be credited to a Participant’s Account
as soon as practicable following the end of the Plan Year in accordance with
such procedures as established by the Committee.

 

3.6 Investment Credits. At the end of each Plan Year, an Investment Credit shall
be credited on any balance in the Participant’s Account. The amount of such
Investment Credit shall be determined on the basis of either the Employer’s
average annual yield on earning assets for the comparable time period (referred
to as the Cash With Interest Account) or the Chittenden Stock Equivalent Account
(determined in the manner described below), as elected by the Participant at the
same time he enters into a Salary Reduction Agreement for such Plan Year. With
respect to a Participant who does not enter into a Salary Reduction Agreement or
does not otherwise make an investment election, the amount of Investment Credit
shall be determined based on the Cash With Interest Account which shall be the
default investment fund. Investment Credits on any portion of the Participant’s
Account added during a Plan Year shall be prorated to reflect the period of time
during which such added portion was credited to the Participant’s Account.

 

III–3



--------------------------------------------------------------------------------

The Participant’s Chittenden Stock Equivalent Account shall be credited with the
number of shares (including fractional interests in shares) of Chittenden
Corporation stock which could be purchased with the balance in his Account at
the Crediting Price (described below).

 

  (a) If a Participant has selected the Chittenden Stock Equivalent Account, as
of each date of payment of dividends on the Chittenden Corporation Stock there
shall be credited, with respect to the equivalent share of Chittenden
Corporation Stock credited pursuant to this Section on the record date of such
dividend, the equivalent of such additional shares (including fractional
interests therein) of Chittenden Corporation Stock as follows:

 

  (i) In the case of cash dividends, the number of shares that could be
purchased at the Crediting Price (defined below) as of such payment date with
the dividends which would have been payable on the credited shares as if they
had been outstanding;

 

  (ii) In the case of dividends payable in Chittenden Corporation Stock, the
equivalent number of shares that would have been payable on the equivalent
shares as if they had been outstanding.

 

  (b) Crediting Price. The Crediting Price at the time any credit is to be made
pursuant to this Section 3.3 shall be the fair market value of the Chittenden
Corporation Stock as of the end of the Plan Year for which such election has
been made, and, pursuant to paragraph (a) shall be the fair market value of the
Chittenden Corporation Stock on the date of the dividend payment.

For purposes of this paragraph (b), fair market value on any day shall mean the
average of the high and low prices on a national securities exchange as of the
end of the Plan Year for which such election has been made or on the date of
dividend payment. If there were no sales on said dates, then the fair market
value shall be the average of the high and low prices on the previous business
day.

 

  (c)

The total number of equivalent shares of Chittenden Corporation Stock held for
purposes of this Section 3.3 shall be proportionately adjusted from time to
time, as

 

III–4



--------------------------------------------------------------------------------

 

determined by the Board, for any increase or decrease in the number of
outstanding shares of Chittenden Corporation Stock resulting from a subdivision
or combination of shares of Chittenden Corporation Stock, a dividend payable in
Chittenden Corporation Stock (to the extent that credits have not otherwise been
made with respect thereto pursuant to paragraph (a)(i)), a reclassification of
Chittenden Corporation Stock, a merger or consolidation, or for any other change
in capital structure of Chittenden Corporation Stock.

 

3.7 Vesting. A Participant shall be immediately 100% vested in his Account
attributable to Salary Reduction Credits and Matching Credits pursuant to the
vesting provisions set forth in Article VIII of the Basic Plan. A Participant
shall become fully vested in his Account attributable to Core Credits and
Transition Credits at the same time that the Participant becomes fully vested in
his core contribution account and transition contribution account under
Section 8.2 of the Basic Plan. A Participant shall become fully vested in his
Account attributable to his Prior Cash Balance SERP Account upon completing 5
Years of Service (as defined in the Basic Plan) or upon such earlier vesting
event as set forth in Section 8.2(a) of the Basic Plan.

 

III–5



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENT OF RETIREMENT BENEFITS

 

4.1 Payment of Retirement Benefits. A Participant’s vested Account shall be
payable following the Participant’s Severance Date as described in (a) and
(b) below based on the Participant’s election pursuant to administrative
procedures as established by the Committee.

 

  (a) Timing of Payment. Subject to Section 4.2, a Participant’s vested Account
shall be paid to a Participant on one of the following dates as elected by the
Participant

 

  (i) The first of the month following six (6) months after the Participant’s
Severance Date (or if earlier, the date of death of the Participant),

 

  (ii) The later of six (6) months after the Participant’s Severance Date or the
beginning of the following calendar year, or

 

  (iii) at his or her attainment of the age specified on his or her election
form.

 

  (b) Form of Payment. A Participant shall elect the form of payment in which
his Account hereunder shall be paid. Participants with a Cash With Interest
Account shall have their Accounts paid in cash. Participants with a Stock
Equivalent Account shall receive payment in shares of Chittenden Corporation
Stock. The Participant may elect to have his benefits payable in one of the
following forms of payment:

 

  (i) a single lump sum; or

 

  (ii) approximately equal annual installments over a period not to exceed
eleven years.

In the event that a Participant with a Cash With Interest Account elects an
installment form of payment, the funds to be distributed on the initial annual
payment date shall be a proportionate share of the total amount credited to his
Account as of the initial payment date as elected by the Participant and then
shall be recalculated annually. Investment Credits shall continue to accrue,
pursuant to Section 3.6 on the balance of the unpaid Account.

 

IV–1



--------------------------------------------------------------------------------

In the event that a Participant with a Stock Equivalent Account elects an
installment form of payment, the number of shares of Employer Stock to be
distributed on the initial annual payment date shall be a proportionate share of
the total number of equivalent shares credited to his Account as of the initial
payment date specified on his election form and then shall be recalculated
annually. Dividends shall continue to accrue, pursuant to Section 3.6(a), on any
equivalent shares of Stock remaining in the Participant’s Account.

Payment of benefits shall commence as soon as administratively practicable
following the date elected pursuant to paragraph (a) above.

 

  (c) Small Accounts. Notwithstanding subsection (b) above, in the event a
Participant elects installments and the value of the Participant’s Account is
$10,000 or less as of the date the installments were scheduled to begin, the
Participant’s Account shall be automatically payable in a single lump sum
payment.

 

4.2 Change in Election. Notwithstanding any provision to the contrary under
Section 4.1, Article V, or Section 6.5, subject to the following paragraphs
below, a Participant may change his distribution election in accordance with
election procedures established by the Committee and elect to defer the time
when his or her Account would otherwise be payable (or installment payments
would otherwise begin) to a subsequent date specified by him, or the Participant
may elect another form of payment or a different number of installments, subject
in all cases to the requirements of subsections (a) and (b) below and other
provisions of this Article. If such election becomes effective as provided
below, then the Participant’s Account will be payable at the time and in the
form specified in his subsequent election.

The Participant’s subsequent election under this Section will become effective
only if the following criteria are satisfied: (a) the election does not take
effect until one year after the date of the election and the participant remains
an employee during such one year period, and (b) the election extends the date
for payment, or the start date for installment payments, by at least five years
from the previously elected date.

No election under the preceding paragraph may operate to accelerate any payment
or distribution hereunder or violate any requirement of Code Section 409A or the

 

IV–2



--------------------------------------------------------------------------------

regulations and rulings thereunder. Installment payments to a participant will
be deemed a single payment for purposes of the anti-acceleration rule under Code
Section 409A(a)(3) and the rules governing the timing of changes in elections
with respect to time and form of payment hereunder pursuant to Code
Section 409A(a)(4).

Notwithstanding the foregoing, a Participant who has previously made a
distribution election may change such election without regard to these
restrictions in accordance with procedures adopted by the Committee provided
such election change is made prior to December 31, 2007 or such later date as
permitted under Department of Treasury regulations under Code Section 409A, and
further provided that such election does not apply to amounts that the
Participant would otherwise have received in 2007 or cause a payment to be
accelerated to 2007.

 

4.3 Certain other Distributions.

 

  (a) In addition to the distributions provided for in the preceding Sections of
this Article, the Committee may provide for a distribution from a Participant’s
account(s) under the following circumstance: In the event that, notwithstanding
the intent that this Plan satisfy in form and operation the requirements of Code
Section 409A, it is determined that the requirements of Code Section 409A have
been violated with respect to any Participant or group of Participants,
distribution of the amount determined will be includable in taxable income of
such Participant or Participants as a result of such a violation of Code
Section 409A.

 

  (b) Unforeseeable Emergency. It is intended that the benefits under this Plan
be payable only in the event of a Participant’s severance from employment on one
of the dates specified above, or death of a Participant as provided in Section
V. A Participant will not be permitted to borrow from his Account. A Participant
may not make withdrawals from his Account, except as permitted under Code
Section 409A in the event of an “unforeseeable emergency”. In such event the
Participant must first withdraw and borrow all amounts available to him under
the Basic Plan or, if applicable, under the Chittenden Corporation Deferred
Compensation Plan. Withdrawals under this subsection shall be administered in
accordance with such other procedures as established by the Committee. The term
“unforeseeable emergency” means a severe financial hardship to the participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code section 152(a)) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

 

IV–3



--------------------------------------------------------------------------------

4.4

Delay in Distributions. Notwithstanding the provisions of any of the foregoing
sections in this Article IV, the Committee may delay the making of any payment
to a subsequent date, provided that the delayed payment is made not later than
the end of the calendar year in which the payment was due, or within 2 1/2
months after the date the payment was due, if later, pursuant to the
requirements of Code Section 409A and the regulations and rulings thereunder.

 

4.5 Compliance with Code Section 409A. Notwithstanding any other provision of
this Plan, distributions and elections respecting distributions are intended to
be and will be administered in accordance with the provisions of Code
Section 409A and the regulations and rulings thereunder (including the
provisions prohibiting acceleration of payment unless specifically permitted by
such regulations and rulings).

 

IV–4



--------------------------------------------------------------------------------

ARTICLE V

DEATH OR DISABILITY OF PARTICIPANT

 

5.1 Death Before Commencement of Payment. In the event of the death of a
Participant before commencement of payment of his Account hereunder, the
Participant will become immediately vested in his Account and the Participant’s
Beneficiary will receive a benefit equal to the amount credited to the
Participant’s Account, determined in accordance with Section III. Each
Participant may, at the time of filing his or her election form (or, if
applicable, in a subsequent election in accordance with Section 4.2 but without
regard to the 5-year deferral requirement), elect the form of payment to the
Participant’s Beneficiary in the event the Participant dies before commencing
payment of his or her benefits as follows:

 

  (a) A number of annual installment payments over a period not to exceed eleven
years or

 

  (b) A single lump sum payment.

The Participant may also elect the time of payment to the Beneficiary to be
either as soon as practicable following the Participant’s death or the beginning
of the following calendar year.

If a Participant’s designated Beneficiary is receiving installment payments and
dies before receiving payment of all the annual installments, the designated
Beneficiary’s estate will receive a lump sum payment of the amount remaining to
be distributed to such deceased Beneficiary. Such payment will be made on the
first day of the month next following the Committee’s receipt of satisfactory
evidence of the death of the designated Beneficiary and the appointment of a
personal representative. If the Participant has not designated a Beneficiary or
if the Participant’s Beneficiary has predeceased him or her, the balance of the
Participant’s Account shall be paid in a single lump sum to the Participant’s
estate as soon as practicable following the Participant’s death.

 

5.2 Death After Commencement of Payment. Each Participant may at the time of
filing his or her initial Election Form (or, if applicable, in a subsequent
election in accordance with Section 4.2 but without regard to the 5-year
deferral requirement), elect that, in the event of the death of a Participant
after commencement of installments but prior to the complete distribution of his
Account, the remaining unpaid installments shall (a) be immediately payable to
his Beneficiary in a single lump sum payment, or (b) continue to be paid to his
or her Beneficiary.

 

V–1



--------------------------------------------------------------------------------

5.3 Distribution Upon Disability. In the event a Participant suffers a
Disability, the Participant will become immediately vested in his Account and
will receive a benefit equal to the amount credited to his Account, determined
in accordance with Section III. The Participant may, at the time of filing his
or her election form (or, if applicable, in a subsequent election in accordance
with Section 4.2 but without regard to the 5-year deferral requirement), elect
the form and timing of payment of his or her Account in the event the
Participant suffers a Disability. The time and form of payment available to the
Participant shall be the same form and timing of payment available upon
separation from service as described in Section 4.1 except that the Participant
would not be required to wait for six (6) months before the benefit is paid as
set forth in Section 4.1(a).

 

V–2



--------------------------------------------------------------------------------

ARTICLE VI

PLAN ADMINISTRATION AND MISCELLANEOUS

 

6.1 Plan Administration.

 

  (a) This Plan shall be administered by the Committee appointed by the Board to
serve at their pleasure. The Committee shall have full discretion to interpret
and administer this Plan and its decision in any matter involving the
interpretation and application of this Plan shall be final and binding on all
parties.

 

  (b) Unless otherwise determined by the Employer, the members of the Committee
shall serve without compensation for services as such, but all expenses of the
Committee shall be borne by the Employer. Neither the Employer nor any member of
the Committee shall be liable for any loss or damage or depreciation which may
result in connection with the execution of his duties or the exercise of his
discretion or from any other act or omission hereunder, except when due to his
negligence or willful misconduct.

 

  (c) All claims for benefits under this Plan shall be made in writing to the
Committee. The Committee shall establish a procedure for resolving any dispute
relating to a claim for benefits in accordance with requirements under the
Employee Retirement Income Security Act of 1974, as amended, and regulations
thereunder.

 

  (d) The members of the Committee may authorize one or more of their number to
execute or deliver any instrument, make any payment or perform any other act
which the Plan authorizes or requires the Committee to do.

 

6.2 Amendment and Termination. The Board may, in its sole discretion, terminate,
suspend, or amend this Plan at any time or from time to time, in whole or in
part. However, no amendment or suspension of the Plan will affect a
Participant’s right or the right of a Beneficiary to receive a benefit in
accordance with the applicable provisions of this Plan as in effect on such
Participant’s Severance Date.

 

6.3 No Contract. Nothing contained herein will confer upon any Participant the
right to be retained in the service of the Employer, nor will it interfere with
the right of the Employer to discharge or otherwise deal with Participants
without regard to the existence of this Plan.

 

VI–1



--------------------------------------------------------------------------------

6.4 Anti-Assignment. This agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto, their respective heirs, assigns, successors,
executors and administrators. None of the payments provided for by this
agreement shall be subject to seizure for payment of any debts or judgments
against the Participant or the Participant’s Beneficiary. Except to the extent
otherwise required by applicable law, the Participant or the Participant’s
Beneficiary shall have no right to transfer, modify, anticipate, assign or
otherwise encumber any rights or benefits hereunder; provided, however, that the
undistributed portion of any benefit payable hereunder shall at all times be
subject to set-off for debts owed by the Participant to the Participating
Employer.

Notwithstanding the foregoing, the Committee may authorize the distribution of a
Participant’s benefits under the Plan to the extent necessary to comply with a
qualified domestic relations order as defined in Code Section 414(p). The
determination of the qualified status of a domestic relations order as defined
under Code Section 414(p) shall be made in accordance with the procedures set
forth under the terms of the Basic Plan.

 

6.5 Change in Control. Notwithstanding anything to the contrary contained
herein, the Participant’s Account under the Plan shall be deemed fully vested,
and the Participant shall be permitted to make a one-time election to have his
or her Account distributed immediately in a form of payment permitted under
Section 4.1 upon a Change in Control Event.

For purposes of this Plan, a Change in Control Event shall mean a “change in the
ownership”, a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Participant’s Participating Employer
as such terms are defined in Code Section 409A and regulations issued
thereunder. In accordance with Section 409A, to constitute a Change in Control
Event as to the Participant, the Change in Control Event must relate to (a) the
Participating Employer for whom the Participant is performing services at the
time of the Change in Control Event, (b) the Participating Employer that is
liable for the payment of the deferred compensation (or all corporations liable
for the payment if more than one corporation is liable), or (c) the
Participating Employer that is a majority shareholder of a Participating
Employer identified in (a) or (b), or any corporation in a chain of corporations
in which each corporation is a majority shareholder of another corporation in
the chain, ending in a corporation identified in (a) or (b).

 

VI–2



--------------------------------------------------------------------------------

6.6 Plan Unfunded. The Employer may set aside assets in a trust or other funding
arrangement as it, or its delegate, deems appropriate to anticipate benefit
liabilities accumulating under the Plan; provided such arrangement is not
considered “funded” for purposes of the Code and the Employee Retirement Income
Security Act of 1974. Accordingly, the assets of any such arrangement shall be
subject to the claims of the creditors of the Employer in the event of the
Employer’s insolvency. The rights of a Participant or Beneficiary shall be
limited to those of a general, unsecured creditor of the Employer who has a
claim equal to the value of the Participant’s benefit hereunder. Benefits under
this Plan will be payable from the general assets of the Employer or from such
other funding vehicle established for such purpose as described above, or both.

 

6.7 Claims Procedures. If any application for a distribution or withdrawal under
the Plan shall be denied, the Committee shall notify the claimant within a
reasonable time of such denial setting forth the specific reasons therefor and
afford such claimant a reasonable opportunity for a full and fair review of the
decision denying his claim. Notice of such denial shall set forth, in addition
to the specific reasons for the denial, the following:

 

  (a) reference to pertinent provisions of the Plan;

 

  (b) such additional information as may be relevant to denial of the claim;

 

  (c) an explanation of the claims review procedures; and

 

  (d) advice that such claimant may request the opportunity to review pertinent
Plan documents and submit a statement of issues and comments.

Within 60 days following advice of denial of his claim, upon request made by the
claimant for a review of such denial, the Board, or its delegate, shall take
appropriate steps to review its decision in light of any further information or
comments submitted by such claimant. The Committee shall be empowered to hold a
hearing at which such claimant shall be entitled to present the basis of his
claim for review and at which he may be represented by counsel. The Committee
shall render a decision within 60 days after claimant’s request for review and
shall advise claimant in writing of its decision on such review, specifying its
reasons and identifying appropriate provisions of the Plan.

 

VI–3



--------------------------------------------------------------------------------

6.8 Income Tax Withholding. The Employer may withhold from any payments to be
made hereunder such amount as it may be required to withhold under any
applicable Federal, state, or other law, and transmit such withheld amounts to
the appropriate taxing authority.

 

6.9 Governing Law. This Plan is established under and will be construed
according to the laws of the State of Vermont.

IN WITNESS WHEREOF, the Employer has caused this instrument to be signed by its
officer thereunto duly authorized on this 15th day of November 2006.

 

CHITTENDEN CORPORATION By:      

 

ATTEST:       Corporate Secretary

 

VI–4